Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

Between DSP Group, Inc., DSP Group, Ltd. and Eli Ayalon (the “Executive”).
Effective date May 24, 2010.

The employment agreement effective April 22, 1996, as amended by amendments
effective November 3, 1997, November 11, 1999, and October 27, 2009 (each, an
“Amendment”, such employment agreement, as amended, being herein referred to as
the “Employment Agreement”), is hereby further amended as follows:

Paragraph 3 of the November 3, 1997, Amendment is hereby amended to read as
follows:

3. At any time prior to the Executive providing notice pursuant to the
November 11, 1999 Amendment, as further amended by the October 27, 2009
Amendment, if the Employment Agreement is terminated by the Corporation
following a change in control of the Corporation, or by the Executive for Good
Reason, or by the Corporation without Cause, all rights of the Executive under
the Employment Agreement shall continue for two years and all equity awards held
by the Executive shall accelerate and immediately vest and be exercisable in
whole or in part at any time during the remaining two-year term of the
Employment Agreement, or such longer period as may be provided for in the
Executive’s equity award agreements.

 

/s/ Ofer Elyakim

   

/s/ Eli Ayalon

   DSP Group, Inc.     Eli Ayalon   

/s/ Dror Levy

       DSP Group, Ltd.       